Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Status of Claims 
	This office action is responsive to the amendment filed on October 14, 2022. As directed by the amendment claims 1, 6, and 16 have been amended, and claims 5, and 17-27 have been canceled, and claims 28 and 29 have been added. Thus, claims 1-4, 6-16, 28, and 29 remain pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim 1-4, 7, 10-14, 16, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravid et al. (US20160345845A1; hereinafter known as Ravid).
	Regarding claim 1, Ravid teaches a physiological monitoring device comprising (See Ravid Figure 3 and [0026]): 
at least one antenna and associated circuitry configured to direct radio-frequency (RF) waves in a range from about 100 MHz to about 5 GHz towards an artery located within a tissue of a subject and receive reflected RF waves from the artery (See Ravid [0026], the RF sensor (antenna) 301 transmit RF waves 303 (the RF range is 300MHz to 3GHZ [0021]) to monitor arteries via their reflections (See [0027]) with the control of the antenna implemented in circuitry, computers, hardware/firmware [0034] see Figure 3 and 5); 
circuitry comprising at least one controller and configured to (See Ravid Figure 5 processor 404);
	(a) control generation and transmission of the RF waves (See Ravid [0024, 0026, 0035] RF sensors may generate and transmit RF waves with the method for operating sensors implemented by computer), 
	(b) process reflected RF waves into RF signals corresponding to the reflected RF waves (See Ravid [0024][0032] [0035], RF sensors may be located so that the antennae receives reflections from the heart, for example, at the sternum. The heart signals can be isolated by a combination of range and Doppler filtering of the RF signals. For example, the RF signal may be filtered to isolate heart reflections from the relevant depth, and may also be filtered to remove reflections from static object), 
	(c) determine the heart rate of the subjects (See Ravid [0007], generating pulse also see [0025[0026], the arterial pulse waveform can provide clinical information, pulse is equivalent to heart rate also see [0031] pulse at two distinct locations) by analyzing the RF signals to determine a time varying radar cross-section (RCS) of the artery over a duration of time (See Ravid [0026], the time varying RCS measured based on the reflected RF waves over a cardiac pressure cycle), wherein the time-varying RCS of the artery over the duration of time corresponds to the heart-rate of the subject (See Ravid [0007], generating pulse also see [0025[0026], the arterial pulse waveform can provide clinical information, pulse is equivalent to heart rate also see [0031] pulse at two distinct locations); 
	(d) using the determined heart-rate (See Ravid [0007], generating pulse), determine at established intervals within the duration of time based on the RCS at least one physiological condition including at least one of: a heart-rate, ventricular ectopic beats (VEB), ventricular runs, ventricular tachycardia, ventricular fibrillation, atrial fibrillation, bradycardia, and tachycardia (See Ravid claim 53, a peak to peak amplitude, also see See Ravid [0007], the arterial pulse waveform can provide clinical information, pulse is equivalent to heart rate also see [0031] pulse at two distinct locations ), and 
	(e) output at least one of an alert and a signal corresponding to the determined and/or updated at least one physiological condition (See Ravid [0032], outputs the arterial pulse wave via any suitable media).
	Regarding claim 2, Ravid teaches a housing configured for removable attachment to or proximate the skin of the user (See Ravid [0028] and Figure 4, the RF sensors may be incorporated into clothing, chest straps, wrist straps, skin patches), wherein the at least one antenna is arranged on the housing (See Ravid [0028], the RF sensors may be incorporated into clothing, chest straps, wrist straps, skin patches).
	Regarding claim 3, Ravid teaches wherein the at least one controller (See Ravid processor 404) is configured to analyze the RF signals by identifying reflected RF waves from a predetermined depth beneath the skin selected so as to correspond to an artery within the tissue of the subject (See Ravid [0027], the RF sensor allows the RF waves to penetrate into a particular depth into the body, allowing for choosing an artery for observations via the RF reflections, with filtering to remove reflections from static objects (See Figure 3 and 5)).	Regarding claim 4, Ravid teaching wherein the at least one controller (See Ravid Figure 5 part 404) is further configured to identify the reflected RF waves from the predetermined depth beneath the skin (See Ravid [0027]) by selecting the reflected RF waves having highest pulsating amplitudes of the corresponding RF signals (See Ravid [0026][0027], the RF sensor allows the RF waves to penetrate into particular depth into the body, allowing for choosing an artery for observation via the RF reflections, with filtering to remove reflection from static objects (including highest pulsating amplitudes)).

	Regarding claim 7, Ravid teaches further comprising attachment mechanism for removably attaching the device to or proximate the skin of the user (See Ravid [0028], the RF sensors may be incorporated into clothing, chest straps, wrist straps, skin patches), wherein the attachment mechanism is selected from the group consisting of: a vest, a garment, a wrist strap, a bracelet, a patch, and a chest strap (See Ravid [0028], the RF sensors may be incorporated into clothing, chest straps, wrist straps, skin patches).
	Regarding claim 10, Ravid teaches wherein the established interval comprises a duration between a first pulse to a second pulse of the patient (See Ravid [0024] [0032], the time varying RCS measured by the reflected RF waves over a cardiac pressure cycle).	Regarding claim 11, Ravid teaches wherein the established interval between the first and second pulse is at least one of predetermined and user configurable (See Ravid [0024] [0032], the time varying RCS measured by the reflected RF waves over a cardiac pressure cycle (pre-determined)) 	Regarding claim 12, Ravid teaches further comprising at least two ECG electrodes (See Ravid [0029] two ECG sensors).	Regarding claim 13, Ravid teaches wherein the device circuitry is configured to control the at least one antenna to emit frequencies in one or more ranges from about 100 MHz to about 1 GHz, about 200 MHz to about 2.5GHz, about 200 MHz to about 3GHz, and about 500 MHz to about 5 GHz (See Ravid [0026], the RF sensor (antenna) 301 transmit RF waves 303 (the RF range is 300MHz to 3GHZ [0021])).	Regarding claim 14, Ravid teaches wherein the circuitry comprising the at least one controller is configured to determine occurrence of the at least one physiological condition based on ECG signals from the at least two ECG electrodes ( See Ravid [0029] two RF sensors, in some embodiments, may be synchronized. An example way to achieve synchronization may be by using two ECG sensors, where the R peak can be viewed as the synchronizing marker), and verify the occurrence at least one physiological condition based on the time-varying RCS of the artery (See [0029], two ECG sensors used to view R peak for synchrozing the PTT with the RF sensors).
	Regarding claim 16, Ravid teaches a physiological monitoring system comprising (See Ravid Figure 3 and [0026]): 
a physiological monitoring device (See Ravid Figure 3 and 5) comprising: 
at least one antenna and associated circuitry configured to direct radio- frequency (RF) waves in a range from about 100 MHz to about 5 GHz towards an artery located within a tissue of a subject and receive reflected RF waves from the artery (See Ravid [0026], the RF sensor (antenna) 301 transmit RF waves 303 (the RF range is 300MHz to 3GHZ [0021]) to monitor arteries via their reflections (See [0027]) with the control of the antenna implemented in circuitry, computers, hardware/firmware [0034] see Figure 3 and 5);
and device circuitry comprising at least one controller and electrically coupled to the at least one antenna and configured to (See Ravid Figure 5 processor 404 and the multiple RF sensors): 
control generation and transmission of the RF waves (See Ravid [0024, 0026, 0035] RF sensors may generate and transmit RF waves with the method for operating sensors implemented by computer), 
process reflected RF waxes into RF signals corresponding to the reflected RF waves (See Ravid [0024][0032] [0035], RF sensors may be located so that the antennae receives reflections from the heart, for example, at the sternum. The heart signals can be isolated by a combination of range and Doppler filtering of the RF signals. For example, the RF signal may be filtered to isolate heart reflections from the relevant depth, and may also be filtered to remove reflections from static object), and communications circuitry configured for wired or wireless transmission of the RF signals to an external entity (See Ravid [00034-0035], a processor may generate outputs on the arterial pulse wave form via any suitable media);
remote processing server comprising server circuitry configured to (See Ravid [0034-0035]): 
(a) determine the heart-rate of the subject (See Ravid [0007], generating pulse also see [0025[0026], the arterial pulse waveform can provide clinical information, pulse is equivalent to heart rate also see [0031] pulse at two distinct locations) via analysis of the RF signals to determine a time varying radar cross-section (RCS) of the artery over a duration of time (See Ravid [0026], the time varying RCS measured based on the reflected RF waves over a cardiac pressure cycle), wherein the time varying RCS of the artery over the duration of time corresponds to the heart-rate of the subject (See Ravid [0007], generating pulse also see [0025[0026], the arterial pulse waveform can provide clinical information);  
(b)using the determine heart-rate (See Ravid [0007], generating pulse also see [0025-0026]), determine at established intervals including at least one of:  ventricular ectopic beats (VEB), ventricular runs, ventricular tachycardia, ventricular fibrillation, atrial fibrillation, bradycardia, and tachycardia (See Ravid claim 53, a peak to peak amplitude); and 
	(c) output at least one of an alert and a signal corresponding to the determined and/or updated at least one physiological condition (See Ravid [0032], outputs the arterial pulse wave via any suitable media).	Regarding claim 28, Ravid teaches using the determined heart-rate, determine at established intervals any and all of: ventricular ectopic-beats (VEB), ventricular runs, ventricular tachycardia, ventricular fibrillation, atrial fibrillation, bradycardia, and tachycardia (See Ravid [0007], generating pulse also see [0025[0026], the arterial pulse waveform can provide clinical information, pulse is equivalent to heart rate also see [0031] pulse at two distinct locations). 
	Regarding claim 29, Ravid teaches using the determined heart-rate, determine at established intervals any and all of: ventricular ectopic-beats (VEB), ventricular runs, ventricular tachycardia, ventricular fibrillation, atrial fibrillation, bradycardia, and tachycardia (See Ravid [0007], generating pulse also see [0025[0026], the arterial pulse waveform can provide clinical information, pulse is equivalent to heart rate also see [0031] pulse at two distinct locations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ravid in view of Gopalakrishnan et al. (US20150164349A1; hereinafter known as Gopalakrishnan).	Regarding claim 6, Ravid teaches herein the at least one controller is configured determine a plurality of RR intervals based on the detected peaks (See Ravid claim 53, computer instruction within processor characterize the RF arterial pulse waveform to determine peak to peak amplitude of the RF arterial pulse waveform, a time and location of at least one of the RF arterial waveform), Ravid is silent to analyze sequences of RR intervals and heartrate variability (ARR) values based on the plurality of RR intervals to determine atrial fibrillation in the subject. Gopalakrishnan teaches to analyze sequences of RR intervals and heartrate variability (ARR) values based on the plurality of RR intervals to determine atrial fibrillation in the subject (See Gopalakrishnan [0051-0052] and [0057-0058] and see Figure 2 and 3, RR intervals used to determine heart rate variability in order to real-time predict or detect atrial fibrillation). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ravid’s device to provide analyzing sequences of RR intervals and heartrate variability (ARR) values based on the plurality of RR intervals to determine atrial fibrillation in the subject like taught by Gopalakrishnan to improve Ravid’s device by providing prediction of irregular heart rate measurements in order to alert the user to search for professional help in circumstances which could lead to strokes or heart attacks (See Gopalakrishnan [0006]). 
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ravid in view of Venkatraman et al. (US20140288436A1; hereinafter known as Venkatraman).
Regarding claim 8, Ravid teaches the device of claim 1 (See Ravid Figure 3 and [0026]). Ravid is silent to wherein the established interval is selected from the group consisting of at least once: every 90 seconds, every 60 seconds, every 45 seconds, every 30 seconds, every 15 seconds, or every 5 seconds. Venkatraman teaches wherein the established interval is selected from the group consisting of at least once: every 90 seconds, every 60 seconds, every 45 seconds, every 30 seconds, every 15 seconds, or every 5 seconds (See Venkatraman [0060,0135], biometric monitoring every 10 minutes or 5-15 seconds every minute of cycle). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ravid’s device with established interval is selection from the group consisting of at least once: every 90 seconds, every 60 seconds, every 45 seconds, every 30 seconds, every 15 seconds, or every 5 seconds like taught by Venkatraman in order to provide Ravid’s device with improved power consumption because monitoring doesn’t have to be performed continuously (See Venkatraman [0208]). 	Regarding claim 9, Ravid teaches the device of claim 1 (See Ravid Figure 3 and [0026]) . Ravid is silent to wherein the established interval is set by a user-configurable parameter stored in a memory of the device. Venkatraman teaches wherein the established interval is set by a user-configurable parameter stored in a memory of the device (See Venkatraman [0060-0061][0135], device measures data according to duty cycle, controlled by control logic, the instructions may be suspended by user for heart rate or for low activity). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Ravid device with the established interval is set by a user-configurable parameter stored in a memory of the device like taught by Venkatraman in order to provide Ravid’s device with improved power consumption because monitoring doesn’t have to be performed continuously (See Venkatraman [0208]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ravid in view of Tran et al. (US20130069780A1; hereinafter known as Tran).
Regarding claim 15, Ravid teaches the device of claim 1 (See Ravid Figure 3 and [0026]). Ravid is silent to wherein the area of at least one antenna is between 0.5 cm2 and 15 cm2. Tran teaches wherein the area of at least one antenna is between 0.5cm2 and 15 cm2 (See [0093] and Figure 1D, microstrip antenna with area of 3.2 X 3.2cm2). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Ravid’s device with an area of at least one antenna between 0.5 cm2 and 15 cm2 like taught by Tran in order to provide Ravid’s device with antenna that sized for use within a patch and can sustain a frequency range to provide a focused signal for deeper monitoring of blood flow (See Tran [0093]).
Response to Arguments
	Applicant's argument filed October 14, 2022 with respect to rejection of claims 1, 2, 3, 4, 7, 10-14, and 16 under 35 U.S.C 102 and claims 6, 8, 9, 15, 21, 22 under 35 U.S.C 103 specifically regarding “a review of each of Ravid et al., Gopalakrishnan et al., Venkatraman et al. and Tran et al., either alone or in any combination fails to disclose, teach or suggest at least: - using the determined heart-rate to determine at established intervals at least one of: ventricular ectopic-beats (VEB), ventricular runs, ventricular tachycardia, ventricular fibrillation, atrial fibrillation, bradycardia, and tachycardia, and 
- output at least one of an alert and a signal corresponding to the determined and/or 
updated at least one physiological condition.” has been fully considered, and is not persuasive.
	Ravid teaches using the determined heart-rate to determine at established intervals at least one of: ventricular ectopic-beats (VEB), ventricular runs, ventricular tachycardia, ventricular fibrillation, atrial fibrillation, bradycardia, and tachycardia (See Ravid [0007], generating pulse also see [0025[0026], the arterial pulse waveform can provide clinical information, pulse is equivalent to heart rate also see [0031] pulse at two distinct locations).
	Ravid further teaches output at least one of an alert and a signal corresponding to the determined and/or updated at least one physiological condition (See Ravid [0032], outputs the arterial pulse waveform, (pulse equivalent to heart rate) via any suitable media). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/M.R.K./Examiner, Art Unit 3791